I concur in the conclusion on the authority of our harmless error statute (Sec. 4499 C.G.L., 2812 R.G.S.) as applied to the conviction under the first count (driving while intoxicated) of the indictment. I dissent from the view that Austin v. State,101 Fla. 990, renders a consideration of contributory negligence on the part of the opposite driver immaterial in a criminal case as a defense to the charge of criminal homicide through culpable negligence. This is so because it has been judicially held by respectable authority that criminality cannot be affirmed of every lawful act carelessly *Page 188 
performed and resulting, because of some degree of carelessness, in the death of another. See: Fitzgerald v. State, 112 Ala. 34, 20 So. 966. Furthermore, it seems to me to be the height of judicial absurdity to say that the law may properly take from a man ten years of his personal liberty for a negligent act that it would not take from him ten dollars of his money were he sued in a civil action and therein interposed his permissible plea of contributory negligence as a defense to the money demand. It seems to me that contributory negligence, which is defined as "conduct on the part of the opposite party which falls below the legal standard to which he should conform for his own protection, and which is a legally contributing cause, co-operating with the negligence of the defendant in bringing about the harm" (A.L.I. Torts, page 1227) is as good defense for liberty as it is for dollars in a case like this.
                          ON REHEARING